Citation Nr: 1416946	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-49 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran contends that he has an acquired psychiatric condition, to include PTSD, related to his service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); credible supporting evidence that the claimed in-service stressor occurred; and a link-established by medical evidence-between current symptoms and an in-service stressor; and  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of an alleged in-service stressor varies depending on the circumstances of the case.  There are relaxed evidentiary standards where a veteran engaged in combat or in an environment involving possible hostile military or terroristic activity or where PTSD is diagnosed in service.  See 38 C.F.R. § 3.304(f).  None of these circumstances is present in this case so these relaxed evidentiary provisions are inapplicable.

When the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 

VA treatment records reflect that the Veteran has been diagnosed with PTSD.  In a July 2011statement in support, the Veteran identified several in-service stressors to which he attributes his PTSD, including an instance in June 1970 in which three men attacked and injured him, for which he sought medical treatment shortly thereafter.  A November 2012 mental health treatment note reflects that a VA staff psychiatrist noted the Veteran's report of this attack and diagnosed the Veteran with PTSD, related to this incident.  The Veteran's December 2010 Form 9, June 2011 local hearing testimony, and several VA medical treatment records reflect that the Veteran has consistently reported the details of this claimed stressor, and the evidence in the record corroborates it; a service treatment record from June 1970 reflects that the Veteran received medical treatment following a recent involvement in a fight.   

Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met.


ORDER

Service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


